Citation Nr: 1756910	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  07-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile dysfunction associated with lumbar spine disability.

2.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his niece



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

In June 2017 the Board remanded the case for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Veteran and his niece testified before the undersigned during an August 2017 travel Board hearing.  A copy of the transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to special monthly compensation based on the need for aid and attendance/housebound benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his August 2017 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to a compensable disability rating for erectile dysfunction associated with lumbar spine disability.


CONCLUSION OF LAW

With respect to the issue of entitlement to a compensable disability rating for erectile dysfunction associated with lumbar spine disability, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the August 2017 hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to a compensable disability rating for erectile dysfunction associated with lumbar spine disability; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to a compensable disability rating for erectile dysfunction associated with lumbar spine disability.



REMAND

The Veteran alleges, and testified before the undersigned along with his niece, that he is so helpless as to be in need of regular aid and attendance due to his disabilities as to entitle him to special monthly pension based on the need of aid and attendance/housebound status.  To the extent that this Veteran is requesting that he be afforded a VA aid and attendance/housebound eligibility examination, as his disabilities have increased in severity since his most recent VA examination, the Board finds that examination should be scheduled by the AOJ on remand.

Any updated VA and or private treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159 (c). 

Lastly, the Board observes that one September 2017 medical record in VBMS contains the Spanish language and has not been translated to English.  This document has been identified with a "Peer Review" bookmark.  On remand this document should be translated into English.  Additionally, the file should be reviewed for any other as-yet untranslated documents and the required translations performed prior to readjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claim.

2.  Schedule the Veteran for an appropriate VA 
 examination(s), to assess his need for aid and attendance of another person.  Access to the electronic claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished. 

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

The rationale for all opinions expressed must be explained.

3.  Translate into English the September 2017 document which has been identified with the "Peer Review" bookmark, as well as any other Spanish language documents as yet unidentified or which have been added to the record following this remand, prior to readjudicating the Veteran's claim.

4.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, furnish to the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations. The appellant should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


